     Case 3:21-cv-00111-MMA-WVG Document 4 Filed 03/17/21 PageID.55 Page 1 of 1



1
2
3
4
5
6
7                             UNITED STATES DISTRICT COURT
8                           SOUTHERN DISTRICT OF CALIFORNIA
9
     DARYL K. WOODS,                                      Case No.: 21cv111-MMA (WVG)
10
                                        Petitioner,
11                                                        ORDER GRANTING MOTION TO
     v.                                                   PROCEED IN FORMA PAUPERIS
12
     POLLARD, Warden,
13                                                        [Doc. No. 3]
                                      Respondent.
14
15         On January 19, 2021, Petitioner filed a Petition for Writ of Habeas Corpus
16   pursuant to 28 U.S.C. § 2254 and the Court dismissed the case without prejudice due to a
17   failure to satisfy the filing fee requirement. See Doc. Nos. 1, 2. Petitioner has now filed
18   a motion to proceed in forma pauperis. See Doc. No. 3. Petitioner has $0.00 on account
19   at the correctional institution where he is presently confined, see id. at 6, 8, and cannot
20   afford the $5.00 filing fee. Thus, the Court GRANTS Petitioner’s motion to proceed in
21   forma pauperis and allows him to prosecute the above-referenced action without being
22   required to prepay fees or costs and without being required to post security. The Court
23   DIRECTS the Clerk of the Court to file the Petition for Writ of Habeas Corpus without
24   prepayment of the filing fee.
25         IT IS SO ORDERED.
26   DATE: March 17, 2021                             ______________________________
27                                                    HON. MICHAEL M. ANELLO
28                                                    United States District Judge

                                                      1
                                                                                21cv0111 MMA (WVG)
